Name: Commission Regulation (EEC) No 3533/85 of 13 December 1985 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/28 Official Journal of the European Communities 14. 12. 85 COMMISSION REGULATION (EEC) No 3533/85 of 13 December 1985 on the supply of common wheat to Ethiopia as food aid 3323/81 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cost ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid manage ­ ment and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1018/84 (3) and in particular Article 28 thereof, Whereas by its Decision of 4 December 1985 on the supply of food aid to Ethiopia the Commission allocated to the latter country 30 000 tonnes of cereals to be supplied cif, Whereas it is necessary to provide for the carrying out of this measure , in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( J) OJ No L 107, 19 . 4 . 1984, p. 1 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . (5) OJ No L 334, 21 . 11 . 1981 , p. 27 . 14. 12. 85 Official Journal of the European Communities No L 336/29 ANNEX I 1 . Programme : 1985 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : common wheat 5 . Total quantity : 30 000 tonnes 6 . Number of lots : two (2 x 15 000 tonnes) 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex : 411 475) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1 629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk, plus  for each lot : 315 000 empty new jute sacks, minimum weight 500 g. of a capacity of 50 kilograms, 150 needles and sufficient twine  marking on the bags, in letters at least 5 cm high, the month and the year of shipment, followed by : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Massawa 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 23 December 1985 1 6 . Shipment period :  before 20 January 1986 (Lot 1 )  1 to 28 February 1986 (Lot 2) 17 . Security : 6 ECU per tonne Notes 1 . The following should be included in the charter party : 'Foodaid consignment from the European Economic Community ; since the freight charges do not include coordination or supervision costs, the $US 1,5 tax normally paid must not be applied in the case of this ship'. 2 . The cost of bagging of the goods in borne by the successful tenderer. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag', Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . No L 336/30 Official Journal of the European Communities 14. 12. 85 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 1 449 Flensburger WalzenmÃ ¼hle Silo- und Lagerhausgesellschaft mbH Neustadt 16 2390 Flensburg Flensburg Lager Nr. 0795 01 5 268 Getreide AG, vorm . P. Kruse Chr. Sieck Friedrich-Voss-StraÃ e 1 1 2370 Rendsburg Kappeln Lager Nr. 2905 06 783 Otto Behrens LagerhÃ ¤user 2226 Averlak St. Margarethen Lager Nf. 0214 12 7 500 Rethe-Speicher, Erich und Rolf Mackprang GmbH &amp; Co. Eversween 1-7 2102 Hamburg 93 Hamburg 93 Lager Nr. 2539 01 15 000 2 2 115 J. StÃ ¶fen KG Lanhandel-Kraftfutterwerk BahnhofstraÃ e 15 2244 Wesselburen TÃ ¶nning Lager Nr. 3228 06 8 507 Rethe-Speicher, Erich und Rolf Mackprang GmbH &amp; Co. Eversween 1-7 2102 Hamburg 93 Hamburg 93 Lager Nr. 2539 01 1 011 Rhenus WTAG AG HafenstraÃ e 32 3300 Braunschweig Braunschweig Lager Nr. 2571 04 2 402 Westf.-Lipp. Lagerhaus Peter Cremer GmbH 4950 Minden BÃ ¼ckeburg Lager Nr. 3561 01 965 Rudolf L. Rieke &amp; Co. Lagerhaus- und Speditionsgesellschaft WallstraÃ e 24 3450 Holzminden 1 Holzminden Lager Nr. 2603 01 15 000